J. B. McPHERSON, District Judge.
[1] The bankruptcy case in which this controversy arose was pending when the act of June 25. 1910 (36 Stat. 83S, c. 412), took effect, and section 8 of that amending statute is therefore not applicable. [2J Deciding the question upon the law previously in force, it is only necessary to say that the attention of the referee was evidently not called to Davis v. Crompton (C. C. A., 3d Circuit) 20 Am. Bankr. Rep. 53, 158 Fed. 735, 85 C. C. A. 633. It was there determined that, even when goods are possessed by a bankrupt as vendee under a contract of conditional sale, his trustee ordinarily takes no better title than he himself has acquired. To quorc the syllabus:
“The title reserved h.v the vendor in a Pennsylvania contract of conditional sale, free from fraud, until payment of the purchase money, is good against, all the world, except as to creditors of the vendee who had acquired a lien by levy or attachment npon the property while it was in the possession of the vendee, and under section 70a (5) his trustee takes title subject to the superior title of the vendor.”
Here the transaction was free from fraud in fact; there was no lien by levy or attachment; the contract was of the usual type, capa*350ble of being construed either as a bailment or a conditional sale; and, as the referee construed it to be a conditional sale, I accept his ruling as correct for the present purpose.
His order must be,reversed; and (unléss possession has already-been given to the claimant) it is now ordered that the trustee deliver to the L. D. Caulk Dental Depot within 10 days the cabinet and artificial teeth in controversy. The costs of this proceeding to be paid out of the bankrupt estate.